DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected because it is unclear whether the claim is now 
requiring the outermost layer of claim 1 to be a metal oxide as listed or whether the claim is conditional wherein “if” the art’s outermost layer is the metal oxide option of claim 1, “then” it must be one of those listed in claim 8.
	For examination, the claim will be considered a conditional claim. 
	Claim 9 is rejected because “the metal oxide” renders the claim unclear. Initially, while claim 9 recites “the metal oxide”, claim 1 from which claim 9 depends does not actually require the presence of a metal oxide (note* metal oxide is in a listing of alternatives). As such, if the prior art teaches another material from the alternative listing in claim 1 instead of metal oxide, no metal 
	The Examiner proposes Applicants amend “the metal oxide” in claim 9 to recite “a metal oxide”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Furuya (JPH0815501).
Regarding claims 1-4, 9: Furuya teach a chalcogenide glass comprising Te, in an amount as claimed, Ge in an amount as claimed and Ga in an amount as claimed (for example, see the Ge10As20Te70 and Si15Ge10As25Te50 glasses in the reference) and the following antireflection film formed thereon.

    PNG
    media_image1.png
    189
    373
    media_image1.png
    Greyscale

	The antireflection film labeled in the Figure above includes a lower-refractive index layer (4) and a higher refractive index layer (3) stacked alternately one on top of another in a total of two layers and the higher refractive index layer has a higher index than the lower index layer (see Pg. 4). The material of the outermost layer (4) of the labeled antireflection film is ZnS (see abstract, Pg. 4) and the first layer (3) of the labeled antireflection film on a side facing the glass is Ge (see abstract, Pg. 4). 
Regarding claims 6 and 7: Furuya also teaches an infrared camera (optical element, IR sensor) using their glass (entire disclosure).
Regarding claim 8: Given that Furuya’s outermost layer is not the metal oxide option of claim 1, the conditional limitation of claim 8 is not required. 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4, 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9 of copending Application No. 16/630880 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious to add to the copending Application in view of the prior art relied upon in the Office Action above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/969609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious to add to the copending Application in view of the prior art relied upon in the Office Action above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/961738 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious to add to the copending Application in view of the prior art relied upon in the Office Action above.

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. 
In summary, applicants argue that Furuya does not teach the present invention because the outermost layer 5 is the art is magnesium fluoride and not a metal oxide, hydrogenated carbon, DLC or ZnS as claimed.
This is not persuasive. While the Examiner agrees that Furuya does teach an overall film having an outermost layer 5 of magnesium fluoride, within Furuya’s overall film, there is actually a two layer stack (3, 4) that itself meets Applicants’ antireflection film. Specifically, as discussed in the Office Action, Furuya teach a chalcogenide glass comprising Te, in an amount as claimed, Ge in an amount as claimed and Ga in an amount as claimed (for example, see the Ge10As20Te70 and Si15Ge10As25Te50 glasses in the reference) and the following antireflection film formed thereon.

    PNG
    media_image1.png
    189
    373
    media_image1.png
    Greyscale

	The antireflection film labeled in the Figure above includes a lower-refractive index layer (4) and a higher refractive index layer (3) stacked alternately one on top of another in a total of two layers and the higher refractive index layer has a higher index . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784